 652DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDP & M Cedar Products, Inc. and InternationalWoodworkers of America, Local 3-433, AFL-CIO. Case 20-CA-2013230 June 1987DECISION AND ORDERBY MEMBERS JOHANSEN, BABSON, ANDSTEPHENSOn 11 September 1986 Administrative LawJudge James M. Kennedy issued the attached deci-sion. The Respondent filed exceptions and a sup-porting brief, the General Counsel filed limitedcross-exceptions, and the General Counsel and theCharging Party filed answering briefs to the Re-spondent's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs 1 andhas decided to affirm the judge's rulings, findings,2and conclusions3 and to adopt the recommendedOrder.In adopting the judge's conclusion that the Re-spondent violated Section 8(a)(5) and (1) of theAct, we fmd it unnecessary to rely on the judge'sfinding that "the objective facts show that Re-spondent purchased [the Anderson] plant with thespecific purpose, inter alia, of producing pencilstock to be sold to the same pencil slat plant that ithad always serviced." In so doing, we find it un-necessary to decide what the Respondent's preciseplans for the plant were at the time of its purchase.In this regard, in agreement with the judge, we aresatisfied that the Respondent is a successor employ-er because there is a substantial continuity of theemploying enterprise. See Eastone of Ohio, 2771 The General Counsel has submitted a motion to correct the tran-script in various respects. Since no party opposes that request, we grantthe General Counsel's motion.2 Based on certain remarks the judge made at the hearmg, the Re-spondent contends that the judge was biased in that he prejudged theissues before him We have carefully reviewed the entire record and thejudge's decision in light of the Respondent's contentions, and concludethat they are without merit.Additionally, the judge stated in his decision that the Respondent pur-chased a new debarker machine before commencing operations at theAnderson, California sawmill involved in this dispute. Contrary to thejudge, the evidence regarding the debarker discloses that the Respondentonly changed a part of the operation involving this machine when it up-graded the Anderson sawmill. This error is insufficient to affect ourresult in this case3 We note that the judge properly found that the Respondent has ad-mitted in its answer that the Anderson sawmill meets the Board's discre-tionary standard for the assertion of junschction on a projected basisBased on the evidence that the Respondent conducts other lumber oper-ations, the judge also stated that "[n]o doubt it would have met the non-retail standard without the projection" The judge further stated that theAnderson sawmill operates "like other sawmills" We find that thejudge's latter two statements lack evidentiary support in the record, andwe place no reliance on these statements.NLRB 1652 (1986). Furthermore, in light of theother factors indicative of substantial continuityhere, the 6-month hiatus between the former em-ployer's shutdown and the Respondent's com-mencement of operations is not determinative. SeeFall River Dyeing Corp. v. NLRB, 107 S.Ct. 2225(1987). We also note that, because during at least 3months of the hiatus the Respondent was engagedin remodeling the sawmill for operation, the hiatus,viewed from the employees' perspective, may havebeen less than 6 months. We, however, place no re-liance on the judge's speculative finding that if theRespondent had permanently closed the Andersonsawmill, "it would have meant that [the Respond-ent's] other plants would have had to cease pro-ducing the products which they were then makingand reducing its claim in those markets."ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, P & MCedar Products, Inc., Anderson, California, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the Order.John M. Kelly, for the General Counsel.Morton H. Orenstein and Richard J. Curiale (with EdwardL. Kaufman on brief) (Schachter, Kristoff Ross, Sprague& Curiale), of San Francisco, California, for the Re-spondent.Lynn-Marie Crider, of Gladstone, Oregon, for the Charg-ing Party.DECISIONJAMES M. KENNEDY, Administrative Law Judge. Thiscase was tried before me in Redding, California, on May7, 8, 28, and 29, 1986, pursuant to a complaint issued bythe Regional Director for Region 20 of the NationalLabor Relations Board on March 5, 1986. The complaintis based on a charge filed by International Woodworkersof America, Local 3-433, AFL-CIO (the Union) on Jan-uary 29, 1986. The complaint alleges that P & M CedarProducts, Inc. (Respondent) has engaged in certain viola-tions of Section 8(a)(5) and (1) of the National Labor Re-lations Act (the Act).IssueThe sole issue is whether Respondent is a successorunder the Act to the Hudson Lumber Company, ElkinsSawmill Division, having the obligation under the Act torecognize and bargain with the Union that had been thecollective-bargaining representative of the Hudson em-ployees.Based on the entire record of the case, as well as myobservation of the witnesses and their demeanor, I makethe following284 NLRB No. 76 CEDAR PRODUCTS653FINDINGS OF FACTI. RESPONDENT'S BUSINESSThe complaint, utilizing a commerce projection formu-la, alleges that Respondent meets the nonretail standardfor the assertion of jurisdiction by the Board. Specifical-ly, it alleges that since January 6, 1986, when Respond-ent began operating the Hudson facility in question, itwill annually ship and sell from that facility products,goods, and materials valued in excess of $50,000 directlyto enterprises which meet the Board's standards for theassertion of jurisdiction on a direct basis. Respondentadmits the allegation and the admission is sufficient towarrant the assertion of jurisdiction here. As will beseen, however, Respondent is not a newcomer to thetimber products field. Indeed, it operates sawmills in atleast two States as well as mills that convert the rawlumber produced at the sawmills into other products. Nodoubt it would have met the nonretail standard withoutthe projection. I find, therefore, that Respondent is anemployer engaged in commerce and in an industry af-fecting commerce, within the meaning of Section 2(2),(6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe General Counsel has alleged that the Union is alabor organization within the meaning of Section 2(5) ofthe Act. In its answer Respondent denies the allegationfor lack of sufficient information. The evidence, howev-er, shows that International Woodworkers of America,Local 3-433, AFL-CIO is a local labor union in Ander-son, California, which has represented employees at thesawmill in question since it was certified by the Board in1962.1 The evidence further shows that the Union hasbargained collectively with whoever was owner of thatfacility. The ownership changed in 1963 when Hudsonpurchased the mill from Elkins Sawmill, Inc. Since 1963the Union has negotiated a series of collective-bargainingagreements with Hudson. I conclude, therefore, that theUnion is a labor organization within the meaning of Sec-tion 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundAs noted above, Hudson Lumber Company had oper-ated the Elkins Sawmill in Anderson, California, since1963.2 Hudson in turn became a subsidiary of the BerolCorporation. Berol, through its divisions, is a manufac-turer of writing instruments, including lead pencils. Thefirst stage of the manufacture of lead pencils is the reduc-tion of raw cedar logs to 3-by-3 inch lumber in lengthsthat are multiples of 16 feet. This product is known as"pencil stock," and Hudson's Elkins Sawmill has alwaysmannfactured it. Its pencil stock was thereafter kiln-driedand then shipped to a Hudson sister plant in San Lean-dro, California, where the pencil stock was further re-duced to another product known as "pencil slats." TheElkins Sawmill, 20-RC-4785 (1962)2 The sawmill in question is referred to interchangeably as eitherElkins or Anderson.log-to-slat process, as administered by Hudson, was aninternal straightline operation.Because the diameter of raw logs varies as does thequality of the wood found within a given log, the Ander-son mill, like other sawmills, also produced, and still pro-duces, other products. These include bark, known as"hog fuel," chips (sold to a paper manufacturer), andother grades and shapes of lumber. The lumber that wasnot pencil stock was either commercial or industriallumber that Hudson usually sold to other firms for re-manufacture into whatever product that company choseto make.The Elkins Sawmill is located on property consistingof approximately 30 acres, 5 of which are occupied by apower plant. In 1982, Hudson, desiring to become amore efficient operation, built a large dry kiln to dry notonly the products it manufactured, but to dry the woodproducts of other sawmills. The new kilns are heated byspent steam from the electrical steam plant. The steamplant, built simultaneously with the new kilns, is alsoused to generate electricity both for the plant and for thesale of surplus electricity to the local electric utility, Pa-cific Gas & Electric Co. The "cogeneration plant," as itis called, is powered with the hog fuel produced at thesawmill This fuel is burned at the cogeneration plant toproduce steam to run the turbines.When the cogeneration and dry kiln operations com-menced operating, Hudson recognized the Union as therepresentative of both the cogeneration plant and thenew dry kiln employees.3 Wage rates were agreed on forthe cogeneration plant employees, as well as for the drykiln employees. The most recent collective-bargainingcontract between Hudson and the Union was in effectfrorn July 8, 1983, with a scheduled expiration date ofMay 31, 1986. It covered all the production and mainte-nance employees at the sawmill, the dry kilns, and thecogeneration plant.Sometime in 1985, Berol Corporation decided to aban-don the pencil manufacturing business. In separate trans-actions it put up several of its west coast holdings forsale. It sold the Hudson San Leandro pencil slat plant toa newly formed company known as Hudson ICS and, inJune 1985, sold the Elkins sawmill and dry kilns to Re-spondent. The cogeneration plant was eventually sold toa third firm, Catalyst Energy Development Corporation,in December 1985.Respondent P & M Cedar Products is headquarteredin Stockton, California. From its headquarters it directsoperations at its sawmills located in Mt. Shasta, Pioneer,Westwood, and McCloud, California, as well as in Med-ford and Roseburg, Oregon. These mills generally manu-facture commercial lumber of varying types but the Mt.Shasta mill has also produced pencil stock. There areonly two customers for pencil stock in the United States,one being the Hudson plant in San Leandro and theother being a company known as California Cedar Prod-ucts.3 The record does not show whether there was any other type of kilnon the premises prior to the construction of the new kilns. 654DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDOn Friday, May 31, 1985, Hudson discontinued itssawmill operation at Anderson and advised its employeesthat it was selling the mill and the dry kilns to Respond-ent. On that date there were approximately 56 employeesworking at the three divisions. Ten of those were as-signed to the cogeneration plant. All the other bargain-ing unit employees were notified of their layoff at thattime, although supervisory personnel and a few mainte-nance employees remained at the plant until Friday, June21, in order to facilitate the shutdown and storage ofequipment. On that date, the sale to Respondent wascompleted.B. The Nature of the TransactionHudson had insisted that any purchaser of the ElkinsSawmill also purchase its Worden, Oregon mill. Accord-ing to Respondent's general manager and executive vicepresident, Larry Hood, P & M had no present intentionof operating either the Worden or Anderson sawmills.4He said that it was P & M's principal (crux) intention toobtain the pencil stock sales contract with the newlyformed Hudson ICS and to run the dry kilns. Under thepurchase agreement, Respondent purchased the sawmill,the dry kilns, the equipment, the logging inventory, thelog supply contracts, the lumber inventory, and certainlumber sales agreements. In addition, before it actuallyclosed the sale, Respondent did enter into the sought-foragreement with Hudson ICS, the San Leandro slat facto-ry, to supply that factory with its pencil stock require-ments. It also arranged a hog-fuel sale and steam pur-chase agreement with Hudson with respect to the symbi-otic cogeneration plant that Hudson continued to oper-ate.C. P & M Takes Over the Sawmill and the Dry KilnsOn Monday, June 24, Respondent had hired most ofHudson's management officials and installed them insimilar capacities. Hudson's plant manager David Waterswas made P & M's plant manager; Hudson's sawmill su-pervisor John Lipsey was given the same position, aswere Hudson's dry kiln supervisor Fred Statton andHadsons sales manager Leo Jordan. Furthermore, Watersretained Richard Schneider as a handyman and to oper-ate the log loader and other yard equipment.The sawmill remained closed until January 6, 1986.However, beginning in October 1985, Respondent tooksteps to modernize and upgrade the mill. The steps ittook will be described in more detail below.From June 24 on, the dry kilns continued to operate asbefore. On hand at the time the sale was completed,were approximately 5 million board feet of pencil stock.This represented several months' production and, togeth-er with inventory already on hand at the San Leandroslat factory, was enough to keep the slat factory goingfor 4 or 5 months. To the extent that additional pencilstock was needed, the Mt. Shasta mill later provided it.In addition, the dry kilns continued to dry greenlumber in a manner identical to that under Hudson.Much of the pencil stock had come from the Elkins mill,4 According to Hood the Worden mill is now being dismantled.or from Worden, but some came from Mt. Shasta fordrying. In addition, various grades of commercial lumberproduced either by P & M or by other firms continuedto be dried. Indeed, Hudson had previously served as acommercial dryer for several other lumber companies.Between May 30 and the June 21 takeover, Hudsoncontinued to accept the delivery of logs at the Elkinsmill. After the takeover by P & M, logs continued toarrive under the log supply contracts Respondent hadacquired from Hudson. It was Schnieder's job to receivethem, sort them, and stack them in the yard. In themeantime, Sawmill Superintendent Lipsey drove a fork-lift in order to stay occupied. Principally, he movedgreen and dry lumber in and around the dry kilns.5D. The Mill ModificationIn October, Respondent commenced a major modifica-tion of the sawmill. To assist in this remodel, it hirednine former Hudson employees.6 Lipsey told them that ifhe had any say about it they could expect to be retainedto work in the mill when it resumed operation. In No-vember, nine additional employees were hired, four ofwhom were former Hudson employees. Three of thefour new employees were only hired on a temporarybasis. In December, three more employees were hired.One had worked for Hudson at the time of the shut-down, one was a Hudson retiree, and the third was new.The retiree, Willard Miller, was hired as a temporaryemployee; the other two were hired as permanent em-ployees.Respondent's purpose in modifying the mill principallywas to create a mill that had the capacity to produce alarger dimension commercial lumber when necessary. Italso was attempting to make the mill more efficient byreducing the number of times a log needed to be turnedto be cut. Furthermore, it wished to be able to handlelarger logs in order to increase its production of com-mercial lumber. In fact, it may fairly be said that Hudsonhad simply been in the pencil stock business, whereas P& M wanted the same plant to produce both pencil stockand commercial lumber as major products. To this end,Respondent invested over $800,000 to make capital im-provements.First, it revamped the log inload system. Previouslylogs had been transported to the log deck by floatingthem to a conveyor rising from the mill pond. It substi-tuted instead a dry deck log storage system. This re-quired a change in the approach to the debarker, a newdebarker, and required new and different conveyor sys-tems. Second, it replaced the edger saw, substituting asaw that can accommodate an 8-inch log as opposed tothe 5-inch edger that Hudson had used. The new edgerenables Respondent to cut 2-by-6 and 2-by-8 lumber,products that Hudson had not been able to produce.Third, Respondent changed the resaw from vertical to5 There are eight dry kilns Each is 120 feet long and accommodatesseveral railway cars that slowly traverse the length of the kiln. It takesapproximately 2 weeks for a load of lumber to go through the dryingprocess. Loads are then delivered to the cooling shed before being storedor shipped.6 Three of the nine October recalls were initially assigned to the kilns. CEDAR PRODUCTS655horizontal. The head rig, the saw that makes the firstcut, remained the same. At Hudson, however, the loghad to be run at least three times through the head rigbefore it could be sent to the resaw. Under the newsystem the head rig need make only one cut before send-ing it to the resaw. Some of this machinery was quite bigand in order to revamp the conveyor systems and installand/or reorient equipment it was necessary to removeportions of the building's roof. Fourth, Respondentadded a new chipper. Respondent also purchased alarger log loader than the one it had acquired fromHudson. Hudson's loader remained on site, however.The new loader was more efficient in that it couldunload an entire truckload of logs in one pass. The small-er loader had been unable to be as efficient. Finally, itadded a trailer loader, allowing truckers to self-load theirempty trailers onto the back of their tractors. Hudsonhad used the log loader to accomplish that task.E. Production ResumesOn January 6, 1986, Respondent resumed sawmill pro-duction. Unlike Hudson, which had operated two shifts,Respondent began production with only one shift. Onthat date, it put 28 employees to work in production. Ofthose 28, 25 were employees who had performed similarwork for Hudson at the time of the shutdown in June.Without attempting to detail each job, suffice it to saythat most of the Hudson employees ended up with jobsidentical or nearly identical to those jobs that they hadperformed previously for Hudson. Certain jobs, ofcourse, had been eliminated, i.e., the pond man. Othersremained nearly the same even if the job title changed.For example, what Hudson used to call lumber pilerswere called green chain pullers under Respondent. Simi-larly, a loader operator became a log stacker and theedging picker became a strip catcher. The strip catcheralso had to learn to operate the new chipper by himself.Previously it had been a two-man job. Similarly, theedger saw operator had to learn some new cuts, theresaw operator had to learn to run that new saw's com-puter control and to adjust to the new merry-go-roundconveyor. Previously, Hudson had required the front-end loader operator to do some scaling, i.e., measuringand grading the logs to determine the amount and natureof the lumber that could be extracted. P & M now scalesthe logs via an independent contractor.In January, as the mill became operational, it producedprincipally pencil stock, approximately 85 percent, andonly 15-percent commercial lumber for remanufacture.In March and April the figures became 70 percent and30 percent, respectively. All the Anderson pencil stockproduced in 1986 up to the time of the hearing has beenshipped to the San Leandro slat factory. The commerciallumber has all been absorbed within the P & M systemand sent to other plants for remanufacture.Adjusting to market factors and utilizing the new flexi-bility that the mill had acquired, there were times, begin-ning in April, when the mill produced only commerciallumber. There is no evidence that Hudson had ever uti-lized the mill in that fashion.F. The Union's Demand for RecognitionAlthough the Union early on learned about the saleand even negotiated a severance package for the employ-ees with Hudson, it also attempted to obtain an agree-ment from Respondent that it would be recognized asthe Anderson employees' collective-bargaining represent-ative when production resumed. There were several tele-phone conversations between the Union's regional coun-cil president, Vernon Red Russell, and Respondent'slabor attorney, Richard J. Curiale. There is some disputeabout what occurred during these conversations, butwhatever may be made of the different versions of thetelephone calls, it is clear that Respondent informed theUnion that it would not be operating the mill immediate-ly, at the very least. At one point, in November or De-cember, Curiale told Russell that Respondent would notrecognize it absent a Board election. On January 10,1986, 4 days after Respondent resumed operation, staffedwith approximately 90 percent Hudson employees, Local3-433's business agent, Glenn Blaylock, hand-delivered toPlant Manager Waters a letter demanding that Respond-ent recognize the Union in an "all employee unit," i.e., aproduction and maintenance unit. Waters replied byletter dated January 13, refusing recognition. Based onRespondent's refusal to recognize it, the Union filed theinstant unfair labor practice charge.IV. ANALYSIS AND CONCLUSIONSThe Supreme Court has held that a lawfully recog-nized union does not lose its 9(a) status by a mere changeof ownership in the employing industry. NLRB v. BurnsSecurity Services, 406 U.S. 272 (1972). Generally speak-ing, in order to determine whether an employer is a suc-cessor within the meaning of the Act, the Board looks towhether there has been a substantial continuity in theemploying industry. That question is complex, but thereis general agreement that resolution may be had by ana-lyzing approximately seven factors, none of which arecontrolling. These are: (1) has there been a substantialcontinuity of the same business; (2) does the new em-ployer use the same plant; (3) is the same or substantiallythe same work force employed; (4) do the same jobsexist under the same working conditions; (5) are thesame supervisors employed; (6) are the same machinery,equipment, and methods of production used; and/or (7)are the same products manufactured or the same servicesoffered?7 Another factor is whether, as a result of thesechanges, the employees' desires concerning continuedunion representation is likely to have changed. Ranch-Way, Inc., 183 NLRB 1168 (1970).The parties have carefully directed their briefs to an-swering these questions. In addition, Respondent arguesthat another factor to be considered is whether the em-ployees in question had a reasonable expectancy of rehireat the time the predecessor left the business. Whetherthat is characterized as a separate factor or simply partof the "economic continuity" issue is of little practicaldifference.7 Jejfries Lithograph Co., 265 NLRB 1499, 1503 (1982), citing George-town Stainless Mfg. Corp., 198 NLRB 234 (1972) 656DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe parties are certainly in agreement that some of thefactors listed above have been met. For example, there isreally no doubt that substantially the same work force isemployed. It is true that Hudson had a larger total com-plement, utilizing a two-shift system. Yet, Respondenthired approximately 90 percent of the Hudson employ-ees. It is also true that Respondent eliminated only fourjob classifications involving approximately eight employ-ees, four pond employees, the head scaler, the saw fitter,and the assistant kiln operators. Yet most of the jobsremain. There continues to be the standard jobs normallyseen in sawmills, including sawyers, edger operators,resaw operators, debarker operators, green chain pullers,loader operators, strip catchers, forklift drivers, thestandard maintenance employees, millwrights, electri-cians, oilers, and a saw filer. The presence or absence ofa few jobs, a reduction in force, or a slight redefinitionof duties does not change the essential fact that Respond-ent hired over 90 percent of its employees from its pred-ecessor's work force. Nor does it change the fact thatthe jobs performed by the successor's employees are es-sentially the same jobs performed by the predecessor'semployees. Moreover, the same management continuedto operate this plant. Waters, Lipsey, and Statton per-formed approximately the same duties as they had forHudson. It is true that Waters' duties were changedslightly because he no longer had to concern himselfwith log supply, that being handled by Respondent'sStockton headquarters; and Lipsey was able to delegatehis quality control duties to someone else.It is also clear that the new employer uses the sameplant. To be sure, some of the machinery has been up-graded and modernized but it is the same sort of equip-ment and is used for the same purpose. The fact that thenew equipment involved a large amount of money incapital investment does not alter the fact that it is essen-tially the same plant using the same type of equipment.Finally, essentially the same products are being manu-factured at this plant. Under the Hudson operation, theplant produced pencil stock and commercial lumber.Likewise, Respondent's operation produces pencil stockand commercial lumber. To be sure, the commerciallumber that Respondent can produce, because of themodernization of the equipment, is of a somewhat widerrange, reducing waste and simultaneously expanding itsmarketability. And, Respondent on occasion now pro-duces commercial lumber as its sole product at this plant.Hudson never did that; commercial lumber for that com-pany was principally a by product of the pencil stock op-eration. Nonetheless, the change in emphasis, or perhapsmore accurately the enhanced flexibility of this re-vamped mill, does not change the ultimate fact that themill produces essentially the same sort of product•cedarlumber•for even the pencil stock may be so character-ized. In fact, at least one type of commercial lumber isvirtually identical to pencil stock, 3-by-3 inch in dimen-sion. Depending on market conditions, it might be la-beled pencil stock. Moreover, virtually all the cedarlumber product produced at this plant is produced in thefirst instance to be remanufactured into other products.The pencil stock invariably went to a remanufacturer,the slat plant, and the commercial lumber invariablywent to a manufacturing plant where it was further re-duced into other products.Thus, although Respondent vigorously argues that theenhanced capability of this plant to produce a wider va-riety of commercial lumber has significantly modified thenature of the product manufactured, I disagree. It seemsto me that there is no question that the products manu-factured by P & M at the Elkins mill are substantially thesame as the products manufactured by Hudson at theElkins mill.Finally, there is the question of whether there has beensubstantial continuity of this same business operation. Ireach the conclusion that there is substantial continuity.Although it has been said before, it bears repeating here.Hudson principally manufactured pencil stock andshipped it to its San Leandro plant. Respondent, when itpurchased the mill, had as its principal purpose, the take-over of the pencil stock business. Even before the saleclosed, Respondent sought and obtained a contract obli-gating it to supply the San Leandro pencil slat factory,now owned by Hudson ICS, with all its pencil stock re-quirements. It is certainly true that other plants in the P& M system were capable of producting the pencil stockand may well have been able to supply Hudson ICS withits needs. Had they done so, it would have meant that P& M's other plants would have had to cease producingthe products that they were then making and reducingits claim in those markets. Thus, it seems likely that Re-spondent at all times intended to utilize the Elkins mill tomanufacture pencil stock for San Leandro. It is clear tome, therefore, that there has been a substantial continuityof the same business operation insofar as the sale ofpencil stock is concerned. Moreover, the commerciallumber operation continued to produce the same sorts ofmolding that Hudson had produced, although it is nowable to produce an even greater variety of products. Inmy view, this demonstrates, rather than disproves, the al-legation that there has been a substantial continuity ofthat side of the business.Respondent also points to the 6-month shutdown asevidence that the business was not continuous. Actually,however, that is only partially true_ It may be that thekilns were only the tail on the dog of this business, butthey continued to operate as usual during the 6 monthsin question. Previously they had been used to dry Elkins-produced lumber and lumber from other mills on a com-mercial basis. That practice continued throughout the 6months that the mill was shut down. Furthermore, Re-spondent kept its supervisory staff in place, knowing thatthe pencil stock inventory would soon be exhausted.That in itself suggests that the shutdown was only tem-porary and Respondent knew it. Certainly a temporaryshutdown while a business is upgraded is not the kind ofhiatus that the Board and the courts have looked to infmding a break in continuity. Usually that sort of hiatusis a time during which a company is dormant. No dor-mancy can be found here. Indeed, in Fall River DyeingCorp., 272 NLRB 839, 840 (1984), enfd. 775 F.2d 425(5th Cir. 1985), a 7-month hiatus did not defeat succes-sorship. Even an 8-month hiatus has been held not to becontrolling. Daneker Clock Co., 211 NLRB 719 (1974). CEDAR PRODUCTS657The hiatus, of course, can also be seen as a fact affect-ing the employees' expectancy of recall. Any expectancyan employee may have in this regard is undoubtedly di-minished by the passage of time. Yet, one employee,Schneider, continued to be employee throughout thisperiod and nine others (three of whom initially did bar-gaining unit work) were hired in October to begin refur-bishing the plant. Nine more were hired for the samepurpose in November. At that point the expectancy ofrecall was clear. Not only were the employees told thatthey would be rehired when production resumed, butalso they could see that the mill was reftirbishing inorder to resume production. Indeed, Plant ManagerWaters and Superintendent Lipsey are in agreement thatthe Hudson staff was a good staff and was the naturalplace for P & M to seek good quality employees. Theyhad every intention of hiring as many former Hudsonemployes as they needed. They mailed letters to thembefore hiring any outsiders. To the extent that this 6-month hiatus had any impact at all on the employees' ex-pectancy of recall, I conclude that it only minimally di-minished them.Equally unpersuasive with respect to their diminishedexpectancy is Respondent's observation that the Hudsonemployees had received, through union negotiations, aseverance pay package. Hudson, of course, was obligatedto collectively bargain about the effects of its closure onthe employees. The fact that it did so and that the Unionobtained certain benefits from that negotiation does notin any way change the employees' perception of whetherthey were to be hired by the purchaser of the plant.Ironically, that factor tends to show that the employeecomplement had no reason to abandon their desire forcontinued representation by the Union. It had done agood job to the very end. Employees would be aware ofthat and would likely want it to continue. Ranch-Way,supra.Although the parties have focused on the expectancyof rehire as an issue of concern in measuring successor-ship status, I find that factor, although favoring the em-ployees, to be relatively minor in the overview. Moresignificant is the economic continuity that resulted here.Despite Hood's testimony to the contrary, the objec-tive facts show that Respondent purchased this plantwith the specific purpose, inter alia, of producing pencilstock to be sold to the same pencil slat plant that it hadalways serviced. It is also no doubt true that Respondenthoped to be able to utilize the Elkins mill's productionfacilities for products other than pencil stock but thatdoes not change the economic continuum. Respondent'ssomewhat brittle argument that the continuum wasbroken because the San Leandro plant was no longer thesame "customer" (being owned by a new company) fallsshort of establishing that there was no economic continu-ity here. Clearly, the process of manufacturing pencilsbegan at the Elkins sawmill and proceeded to the nextstage at the San Leandro plant. The fact that Hudsonsold both of those mills to others does not change theeconomic continuum at all.In any event, it appears to me that the most importantfactor in the laundry list of significant features discussedabove is the question of whether substantially the samework force was maintained and whether the same sortsof tasks were performed by that work force. These fac-tors are present and virtually control here, favoring afinding of successorship.Respondent makes one other argument that deservesmention. It asserts that there is no continuity because ofthe fact that it did not purchase Hudson's cogenerationplant. I disagree. The Union had negotiated with Hudsonfrom 1963 until 1982 in a bargaining unit that did not in-clude the cogeneration plant employees, because that fa-cility had not yet been built. In 1982, after its construc-tion the Union was voluntarily recognized as the repre-sentative in that bargaining unit bargaining unit and theywere included in the subsequent contract. Clearly, bothunits were appropriate for collective bargaining. Nowthat the cogeneration unit is no longer a part of the oper-ation, the bargaining unit merely reverts to what it wasbefore. In any event, the presence or absence of the co-generation plant is not significant enough to change thesubstantial continuity of the underlying enterprise.Accordingly, I conclude that Respondent as of Janu-ary 6, 1986, was a successor to Hudson's Elkings Saw-mill Division in Anderson, California. As such it was ob-ligated to recognize and bargain with the Union, whichwas, and remained, the 9(a) bargaining representative ofthe production and maintenance employees at the Elkinssawmill.THE REMEDYHaving found that Respondent has engaged in certainviolation of Section 8(a)(5) and (1) of the Act, I shallrecommend that it be ordered to cease and desist there-from and to take certain affirmative action designed toeffectuate the policies of the Act. In this regard Re-spondent shall be ordered immediately to recognize andbargain with the Union in the unit found to be appropri-ate, and thereafter reduce to writing and sign any agree-ment which may be reached.CONCLUSIONS OF LAW1.The Respondent, P & M Cedar Products, Inc., is anemployer engaged in commerce and in a business affect-ing commerce within the meaning of Section 2(2), (6),and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.Respondent is a successor to Hudson Lumber Com-pany, Elkins Sawmill Division, and was obligated to rec-ognize and bargain with the Union as of January 10,1986.4.By failing and refusing to recognize and bargainwith the Union on or after January 10, 1986, the date ofthe Union's demand for recognition, Respondent violatedSection 8(a)(5) and (1) of the Act.5.The following is an appropriate unit for collectivebargaining:All production and maintenance employees em-ployed by P & M Cedar Products, Inc. at its saw-mill and dry kiln operation located near Anderson, 658DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCalifornia, excluding office clerical employees,guards and supervisors as defined in the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed8ORDERThe Respondent, P & M Cedar Products, Inc., Ander-son, California, its officers, agents, successors, and as-signs, shall1. Cease and desist from(a)Failing and refusing to recognize InternationalWoodworkers of America, Local 3433, AFL-CIO asthe collective-bargaining representative of its employeesin the collective-bargaining unit described above.(b)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Immediately recognize and bargain with Interna-tional Woodworkers of America, Local 3-433, AFL-CIOin the bargaining unit found appropriate herein andembody in writing and sign and agreement or under-standing may be reached.(b) Post at its Anderson, California facility copies ofthe attached notice marked "Appendix." Copies of thenotice, on forms provided by the Regional Director forRegion 20, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.8 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.9 If this Order is enforced by a judgment of a United States court ofappeals, the words m the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."(c) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentSection 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT refuse to recognize and bargain collec-tively with International Woodworkers of America,Local 3-433, AFL-CIO as the collective-bargaining rep-resentative in the following appropriate collective-bar-gaining unit:All our production and maintenance employees em-ployed at our sawmill and dry kiln operation locat-ed near Anderson, California, excluding office cleri-cal employees, guards and supervisors as defined inthe Act.WE WILL NOT in any like or related manner interferewith any of the rights set forth above that are guaran-teed by the National Labor Relations Act.WE WILL, on request, bargain collectively with theabove-named labor organization as the collective-bar-gaining representative of the employees in the unit de-scribed above, with respect to rates of pay, wages, hoursof employment, and other terms and conditions of em-ployment, and, if an understanding is reached, embodysuch understanding in a signed agreement.P & M CEDAR PRODUCTS, INC.